Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 31, 2022. 

Amendments
           Applicant's amendments, filed May 31, 2022, is acknowledged. Applicant cancelled Claims 16-17.
	Claims 1-15 are pending.

Election/Restrictions
	Applicant has elected the following species, wherein:
i) the alternative camelid VHH element is SEQ ID NO:15, as recited in Claim 7; 
ii) the alternative camelid D element is SEQ ID NO:8, as recited in Claim 2; 
iii) the alternative camelid J element is SEQ ID NO:4, as recited in Claim 3; and
iv) the alternative additional structural element/configuration is the constant heavy chain region does not comprise a delta region and the associated switch region, as recited in Claim 5.

Claims 6 and 8 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5, 7, and 9-15 are under consideration. 

Priority
This application is a 371 of PCT/EP2017/82074 filed on December 8, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy has been filed in parent application EP16203240.3 filed on December 9, 2016 is provided with the instant application. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 6, 2019 and October 20, 2020 that have been considered. 
The information disclosure statement filed October 20, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 8 has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to provide the corresponding SEQ ID NO’s shown in the figures, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 2-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 7 recite “preferably”, which renders the claims indefinite because it is exemplary language and it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Cancellation of “preferably” would render this issue moot.
Claims 2-11 and 13 recite the phrase “according to”, which renders the claims indefinite because it is unclear what structural element(s) of the polynucleotide of Claim 1 comprising elements (i), (ii), (iii), and (iv) may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the polynucleotide of Claim 1 that are objectively not within nor fulfill the “according to” limitation. Replacing the phrase “according to” with the preposition “of” would render this issue moot. See Claim 12, for example. 
Claims 14-15 recite the phrase “as defined in”, which renders the claims indefinite because there is no definition in Claim 1 to which Claims 14-15 refer. Replacing the phrase “as defined in” with the preposition “of” would render this issue moot. See Claim 12, for example. 
Claims 14-15 recite the phrase “that is formed by the rearrangement of the polynucleotide [of] claim 1”. Such renders the claims indefinite because it is exemplary language and it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The positively recited structure is a heterologous VHH-containing heavy chain antibody encoded by a VHH-D-J sequence.
Appropriate correction is required. 

3. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “in that mammal” (line 3).  There is insufficient antecedent basis for this limitation in the claim because it is unclear if Applicant is referring to the non-human mammal of line 2, or some other mammal (human and/or non-human). Replacing the phrase “in that mammal” with the phrase “in said non-human mammal” would render this issue moot.
Appropriate correction is required. 

4. 	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. The claims do not positively recite an actual method step. Since the claim does not set forth the necessary steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See, for example, Claim 14 “method…..comprising the step of…”.
Appropriate correction is required. 

5. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation “Lama species”, and the claim also recites “Lama glama”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 

6. 	Claims 1, 4-5, 9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed isolated polynucleotides for the production of a VHH-containing heavy chain antibody in a mammal, said polynucleotide comprising a camelid VHH region, a camelid D region, a camelid J region, and a camelid constant heavy chain region, wherein said camelid is selected from Lama species and Lama glama (Claim 9).

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

However, the specification does not teach what is the complete structure of a nucleotide sequence(s), nor corresponding amino acid sequence(s), that objectively encodes: 
a camelid VHH region, as opposed to a non-camelid VHH region; 
a camelid D region, as opposed to a non-camelid D region; 
a camelid J region, as opposed to a non-camelid J region; and/or
a camelid constant heavy chain region, as opposed to a non-camelid constant heavy chain region.
The specification fails to disclose the common nucleotide and/or amino acid sequence that objectively identifies a variable region to be a camelid VHH region. The specification discloses the VHH region may be as divergent from a reference SEQ ID NO by as much as 30% [0074].
The specification fails to disclose the common nucleotide and/or amino acid sequence that objectively identifies a D region to be a camelid D region. The specification discloses the D region may be as divergent from a reference SEQ ID NO by as much as 30% [0078].
The specification fails to disclose the common nucleotide and/or amino acid sequence that objectively identifies a J region to be a camelid J region. The specification discloses the J region may be as divergent from a reference SEQ ID NO by as much as 30% [0082].
The specification fails to disclose the common nucleotide and/or amino acid sequence that objectively identifies a constant heavy chain region to be a camelid constant heavy chain region.

Claims 2-3 and 7 recite VHH region SEQ ID NO:15, D region SEQ ID NO:8, and J region SEQ ID NO:4. 
The sequence listing identifies SEQ ID NO:15, SEQ ID NO:8, and SEQ ID NO:4 to be of Lama glama origin. 
However, GenBank AM773729.1 (Lama pacos, germline IgH gene, 2008) is considered relevant prior art for having taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4. Thus, the recited SEQ ID NO’s identify a different Lama species (Lama pacos) than the Lama glama species disclosed and claimed. 
The specification fails to disclose a Lama glama species nucleotide sequence(s) and/or amino acid sequence(s) that objectively identifies said sequences as being Lama glama, rather than some other Lama or camelid species. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, the skilled artisan cannot envision the detailed nucleotide sequences and/or amino acid sequence of the enormous genus of structurally diverse VHH region, D region, J region, and/or constant heavy chain region encompassed by the claims that are objectively identified to necessarily be “camelid”, as opposed to non-camelid, let alone Lama glama, as opposed to Lama paco, 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormous genus of structurally diverse VHH region, D region, J region, and/or constant heavy chain region encompassed by the claims that are objectively identified to necessarily be “camelid”, as opposed to non-camelid, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claim(s) 9-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (Expression of a Dromedary Heavy Chain-Only Antibody and B Cell Development in the Mouse, J. Immunol. 175: 3769-3779, 2005). 
As discussed supra, Claims 9 and 13 recite the phrase “according to”, which renders the claims indefinite because it is unclear what structural element(s) of the polynucleotide of Claim 1 comprising elements (i), (ii), (iii), and (iv) may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the polynucleotide of Claim 1 that are objectively not within nor fulfill the “according to” limitation. 
Claims 14-15 recite the phrase “as defined in”, which renders the claims indefinite because there is no definition in Claim 1 to which Claims 14-15 refer. 
Claims 14-15 also recite the phrase “that is formed by the rearrangement of the polynucleotide [of] claim 1”. Such renders the claims indefinite because it is exemplary language. The positively recited structure is a heterologous VHH-containing heavy chain antibody encoded by a VHH-D-J sequence.
With respect to Claim 9, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. per use of anti-llama IgG to detect VHH expression (pg 3770, col. 2, ELISA and Western blot analyses).
With respect to Claim 10, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 13, Zou et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
With respect to Claim 14, Zou et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
With respect to Claim 15, Zou et al taught a method for cloning a VHH-containing heavy chain antibody from a mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (pg 3775, col. 2, “we cloned and sequenced” about 400 different VDJ rearrangements or productive transcripts).
Thus, Zou et al anticipate the claims. 

8. 	Claim(s) 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosveld et al (WO 02/085945; of record in IDS).  
As discussed supra, Claims 9, 11, and 13 recite the phrase “according to”, which renders the claims indefinite because it is unclear what structural element(s) of the polynucleotide of Claim 1 comprising elements (i), (ii), (iii), and (iv) may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the polynucleotide of Claim 1 that are objectively not within nor fulfill the “according to” limitation. 
Claim 14 recites the phrase “as defined in”, which renders the claims indefinite because there is no definition in Claim 1 to which Claim 14 refers. 
Claim 14 also recites the phrase “that is formed by the rearrangement of the polynucleotide [of] claim 1”. Such renders the claims indefinite because it is exemplary language. The positively recited structure is a heterologous VHH-containing heavy chain antibody encoded by a VHH-D-J sequence.
With respect to Claim 9, Grosveld et al disclosed a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin (pg 9, line 19; Figure 1).
With respect to Claim 10, Grosveld et al disclosed a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 11, Grosveld et al disclosed a vector comprising a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said vector is a bacterial artificial chromosome (BAC) (pg 15, lines 14-17).
With respect to Claim 13, Grosveld et al disclosed a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
With respect to Claim 14, Grosveld et al disclosed a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
With respect to Claim 15, Grosveld et al disclosed a method for cloning a VHH-containing heavy chain antibody from a mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (pgs 4-5, joining para., “an intact single heavy chain only antibody was generated by cloning a particular camel VHH…”; pg 16, lines 15-17, “nucleic acid sequences may be isolated from transgenic mammals….and used to produce single chain antibodies”).
Thus, Grosveld et al anticipate the claims. 

9. 	Claim(s) 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssens et al (Generation of heavy-chain-only antibodies in mice, PNAS 103(41): 15130-15135, 2006; of record in IDS). 
As discussed supra, Claims 9 and 13 recite the phrase “according to”, which renders the claims indefinite because it is unclear what structural element(s) of the polynucleotide of Claim 1 comprising elements (i), (ii), (iii), and (iv) may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the polynucleotide of Claim 1 that are objectively not within nor fulfill the “according to” limitation. 
Claim 14 recites the phrase “as defined in”, which renders the claims indefinite because there is no definition in Claim 1 to which Claim 14 refers. 
Claim 14 also recites the phrase “that is formed by the rearrangement of the polynucleotide [of] claim 1”. Such renders the claims indefinite because it is exemplary language. The positively recited structure is a heterologous VHH-containing heavy chain antibody encoded by a VHH-D-J sequence.
With respect to Claim 9, Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, more specifically, Lama glama (e.g. pg 15135, col. 2, Materials and Methods, “made from Lama glama”).
With respect to Claim 10, Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 13, Janssens et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
With respect to Claim 14, Janssens et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Thus, Janssens et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claims 1, 5, and 9-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zou et al (Expression of a Dromedary Heavy Chain-Only Antibody and B Cell Development in the Mouse, J. Immunol. 175: 3769-3779, 2005) in view of Janssens et al (Generation of heavy-chain-only antibodies in mice, PNAS 103(41): 15130-15135, 2006; of record in IDS), Grosveld et al (EP 1978032, 2008), and Achur et al (Tetrameric and Homodimeric Camelid IgGs Originate from the Same IgH Locus, J. Immunol. 181: 2001-2009, 2008; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Zou et al is considered relevant prior art for having taught a polynucleotide for the production of a VHH-containing heavy chain antibody in a mammal, the polynucleotide comprising: 
a camelid VHH region; 
a camelid D region; 
a camelid J region; and 
a camelid constant heavy chain region lacking a functional CH1 domain (Figure 1, CH1 exon comprises splice site mutation, and thus is not expressed in the VHH antibody). 

Zou et al do not teach wherein the polynucleotide comprises an IgM constant heavy chain region comprising a functional CH4 domain. 
However, prior to the effective filing date of the instantly claimed invention, Jannsens et al is considered relevant prior art for having taught a polynucleotide for the production of a VHH-containing heavy chain antibody in a mammal, the polynucleotide comprising: 
a camelid VHH region; 
a human D region; 
a human J region; and 
an IgM constant heavy chain region comprising a functional CH4 domain, wherein the polynucleotide further comprises a constant heavy chain region lacking a functional CH1 domain (Figure 1, “CH1 was deleted”). 

While Janssens et al taught wherein the polynucleotide comprises unrearranged D and unrearranged J regions (Figure 1), neither Zou et al nor Janssens et al teach wherein the polynucleotide comprises unrearranged camelid D and unrearranged camelid J regions. 
However, prior to the effective filing date of the instantly claimed invention, Grosveld et al is considered relevant prior art for having disclosed polynucleotides for the production of a VHH-containing heavy chain antibody in a mammal, the polynucleotide comprising: 
a camelid VHH region; 
a camelid D region;
a camelid J region (e.g. [0062], “utilization of camelid V, D, and J gene segments”; pg 18, lines 10-11, the VH, D, J and C gene segments/exons may be camelid; 
a camelid constant heavy chain region lacking a functional CH1 domain (Figure 6, CH1 exon deletion); and 
wherein the polynucleotide comprises unrearranged camelid D and unrearranged camelid J regions (as illustrated in Figures 6 and 11, VH(1-n), D(1-n), J(1-n)). 

Achour et al is considered relevant prior art for evidencing that those of ordinary skill in the art had long-recognized the germline configuration of camelid IgH genes naturally comprises camelid VHH, camelid D, and camelid J gene segments in unrearranged configuration (Figures 2B, 2D).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and the creation of transgenic organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute unrearranged human D region segments and unrearranged human J region gene segments, as taught by Janssens et al, with unrearranged camelid D region segments and unrearranged camelid J region gene segments, in a polynucleotide encoding a VHH-containing heavy chain antibody comprising camelid VHH region with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute unrearranged human D region segments and unrearranged human J region gene segments with unrearranged camelid D region segments and unrearranged camelid J region gene segments, in a polynucleotide encoding a VHH-containing heavy chain antibody comprising camelid VHH region because those of ordinary skill in the art had long-recognized the germline configuration of camelid IgH genes naturally comprises camelid VHH, camelid D, and camelid J gene segments in unrearranged configuration (Achour et al, Figures 2B, 2D) and Grosveld et al disclosed the polynucleotides for the production of a VHH-containing heavy chain antibody in a mammal, the polynucleotide comprising: 
a camelid VHH region; 
a camelid D region;
a camelid J region (e.g. [0062], “utilization of camelid V, D, and J gene segments”; pg 18, lines 10-11, the VH, D, J and C gene segments/exons may be camelid; 
a camelid constant heavy chain region lacking a functional CH1 domain (Figure 6, CH1 exon deletion); and 
wherein the polynucleotide comprises unrearranged camelid D and unrearranged camelid J regions (as illustrated in Figures 6 and 11, VH(1-n), D(1-n), J(1-n)). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Grosveld et al disclosed the polynucleotide does not comprise a delta region and the associated switch region (e.g. Figures 6-8). 
With respect to Claim 9, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. per use of anti-llama IgG to detect VHH expression (pg 3770, col. 2, ELISA and Western blot analyses).
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, more specifically, Lama glama (e.g. pg 15135, col. 2, Materials and Methods, “made from Lama glama”).
Grosveld et al disclosed wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. [0234], “two llama VHH domains”). 
With respect to Claim 10, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Grosveld et al disclosed a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 11, Grosveld et al disclosed a vector comprising a polynucleotide encoding a heavy chain antibody are in a bacterial artificial chromosome (BAC) [0220-224].
With respect to Claims 12-13, Zou et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Janssens et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Grosveld et al disclosed wherein the transgenic animal is a mouse [0092]. 
With respect to Claim 14, Zou et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Janssens et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Grosveld et al disclosed expressing the VHH transgene in the non-human animal (e.g. [0096], “a transgenic mammal expressing a heterologous heavy chain locus according to the present invention”). 
With respect to Claim 15, Zou et al taught a method for cloning a VHH-containing heavy chain antibody from a mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (pg 3775, col. 2, “we cloned and sequenced” about 400 different VDJ rearrangements or productive transcripts).
Grosveld et al disclosed the antigen-specific, heavy chain-only binding domain may be cloned from the immunized transgenic animal [0103].  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

11. 	Claims 2-3, 7, and 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zou et al (Expression of a Dromedary Heavy Chain-Only Antibody and B Cell Development in the Mouse, J. Immunol. 175: 3769-3779, 2005) in view of Janssens et al (Generation of heavy-chain-only antibodies in mice, PNAS 103(41): 15130-15135, 2006; of record in IDS), Grosveld et al (EP 1978032, 2008), and Achur et al (Tetrameric and Homodimeric Camelid IgGs Originate from the Same IgH Locus, J. Immunol. 181: 2001-2009, 2008; of record in IDS), as applied to Claims 1, 5, and 9-15 above, and in further view of GenBank AM773729.1 (Lama pacos, germline IgH gene, 2008).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Zou et al, Janssens et al, Grosveld et al, nor Achur et al teach/disclose wherein the camelid VHH has the sequence of SEQ ID NO:15, the camelid D has the sequence of SEQ ID NO:8, and the camelid J element has the sequence of SEQ ID NO:4. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2-3 and 7, GenBank AM773729.1 is considered relevant prior art for having taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first camelid VHH, D, and J gene segment polynucleotides for a second camelid VHH, D, and J gene segment polynucleotides, to wit, SEQ ID NO:15, SEQ ID NO:8, and SEQ ID NO:4, respectively, in a polynucleotide encoding a VHH-containing heavy chain antibody comprising camelid VHH region with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first camelid VHH, D, and J gene segment polynucleotides for a second camelid VHH, D, and J gene segment polynucleotides, to wit, SEQ ID NO:15, SEQ ID NO:8, and SEQ ID NO:4, respectively, in a polynucleotide encoding a VHH-containing heavy chain antibody comprising camelid VHH region because those of ordinary skill in the art had long-recognized the germline configuration of camelid IgH gene comprising SEQ ID NO:15, SEQ ID NO:8, and SEQ ID NO:4 (GenBank AM773729.1, Lama pacos), whereby Lama pacos was previously recognized to be a convenient source of recombinant camelid heavy chain antibodies (VHHs) (Achur et al, pg 2009, Reference 5; Achour et al, Abstract, “we characterized the organization of genes coding for…homodimeric IgGs by constructing [a Lama pacos] genomic cosmid library”).  
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Grosveld et al disclosed the polynucleotide does not comprise a delta region and the associated switch region (e.g. Figures 6-8). 
With respect to Claim 9, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. per use of anti-llama IgG to detect VHH expression (pg 3770, col. 2, ELISA and Western blot analyses).
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, more specifically, Lama glama (e.g. pg 15135, col. 2, Materials and Methods, “made from Lama glama”).
Grosveld et al disclosed wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. [0234], “two llama VHH domains”). 
GenBank AM773729.1 taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4.
With respect to Claim 10, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Grosveld et al disclosed a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
GenBank AM773729.1 taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 11, Grosveld et al disclosed a vector comprising a polynucleotide encoding a heavy chain antibody are in a bacterial artificial chromosome (BAC) [0220-224].
With respect to Claims 12-13, Zou et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Janssens et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Grosveld et al disclosed wherein the transgenic animal is a mouse [0092]. 
With respect to Claim 14, Zou et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Janssens et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Grosveld et al disclosed expressing the VHH transgene in the non-human animal (e.g. [0096], “a transgenic mammal expressing a heterologous heavy chain locus according to the present invention”). 
With respect to Claim 15, Zou et al taught a method for cloning a VHH-containing heavy chain antibody from a mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (pg 3775, col. 2, “we cloned and sequenced” about 400 different VDJ rearrangements or productive transcripts).
Grosveld et al disclosed the antigen-specific, heavy chain-only binding domain may be cloned from the immunized transgenic animal [0103].  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

12. 	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zou et al (Expression of a Dromedary Heavy Chain-Only Antibody and B Cell Development in the Mouse, J. Immunol. 175: 3769-3779, 2005) in view of Janssens et al (Generation of heavy-chain-only antibodies in mice, PNAS 103(41): 15130-15135, 2006; of record in IDS), Grosveld et al (EP 1978032, 2008), Achur et al (Tetrameric and Homodimeric Camelid IgGs Originate from the Same IgH Locus, J. Immunol. 181: 2001-2009, 2008; of record in IDS), and GenBank AM773729.1 (Lama pacos, germline IgH gene, 2008), as applied to Claims 1-3, 5, 7, and 9-15 above, and in further view of Murphy et al (Mice with megabase humanization of their immunoglobulin genes generate antibodies as efficiently as normal mice, PNAS 111(14): 5153-5158, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Zou et al, Janssens et al, Grosveld et al, nor Achur et al, nor GenBank AM773729.1 teach/disclose wherein the constant heavy chain region comprises elements encoding: 
a CH2, CH3, and CH4 domains of an IgM, and 
a hinge, a CH2, and a CH3 domains of an IgG. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 4, Murphy et al is considered relevant prior art for having taught transgenic mice whose genomes comprise a plurality of unrearranged human immunoglobulin heavy chain variable region gene segments, a plurality of unrearranged human immunoglobulin heavy chain D region gene segments, and a plurality of unrearranged human immunoglobulin heavy chain J region gene segments operably linked to the endogenous mouse heavy chain constant gene segments (Figure 1A). Thus, the instantly recited IgM and IgG domains are inherent domains naturally present in the mouse genome encoding the mouse immunoglobulin heavy chain constant region gene segments. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at polynucleotide encoding a VHH-containing heavy chain antibody in a mammal comprising constant domain a CH2, CH3, and CH4 domains of an IgM, and a hinge, a CH2, and a CH3 domains of an IgG with a reasonable expectation of success because Murphy et al successfully demonstrated the ability to operably link a heterologous heavy chain antibody nucleotide sequence to the endogenous mouse heavy chain constant region gene segments for the production of chimeric heavy chain antibodies. Similarly, Janssens et al successfully demonstrated the ability to produce IgG and IgM chimeric VHH--containing heavy chain antibodies comprising camelid VHH domains and non-camelid heavy chain constant domains in a mammal, whereby the non-camelid heavy chain constant domain does not comprise a functional CH1 domain, but does comprise functional CH2, CH3, and CH4 domains (Figure 1; pg 15133, col. 1, “Chimeric IgM…and chimeric IgG”). Those of ordinary skill in the art previously recognized that: 
i) the lack of a functional CH1 domain is a crucial factor in allowing VHH release from cells in the absence of immunoglobulin light chain (Zou et al, pg 3770, col. 1; Janssens et al, pg 15134, col. 1, “lack of CH1 is crucial for HC [heavy chain] Ab secretion”); 
ii) the heavy chain class mu (Cmu) comprises a CH4 domain (Grosveld et al, [0226] in order to obtain IgM and IgG…heavy chain Cmut gene segment without CH1 but with CH4 exon); and 
iii) the VHH naturally comprise hinge domains (Zou et al, Figure 1; Janssens et al, Figure 6 legend, “The CDR1, 2, and 3 and hinge regions are indicated…”; Grosveld et al, [0012] “the heavy chains are joined to each other via disulphide bonds between hinge domains”, [0148], “heavy chains…include a natural hinge or engineered flexible polypeptide domain”). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Grosveld et al disclosed the polynucleotide does not comprise a delta region and the associated switch region (e.g. Figures 6-8). 
With respect to Claim 9, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. per use of anti-llama IgG to detect VHH expression (pg 3770, col. 2, ELISA and Western blot analyses).
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, more specifically, Lama glama (e.g. pg 15135, col. 2, Materials and Methods, “made from Lama glama”).
Grosveld et al disclosed wherein said VHH-containing heavy chain antibody is of Lama species origin (e.g. [0234], “two llama VHH domains”). 
GenBank AM773729.1 taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4.
With respect to Claim 10, Zou et al taught a polynucleotide encoding a VHH-containing heavy chain antibody (Figure 1), wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Janssens et al taught a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
Grosveld et al disclosed a polynucleotide encoding a VHH-containing heavy chain antibody, wherein said VHH-containing heavy chain antibody is of Lama species origin, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
GenBank AM773729.1 taught a nucleotide sequence of germline Lama pacos IgH gene comprising nucleotide sequences that are 100% identical to SEQ ID NO: 15, SEQ ID NO:8, and SEQ ID NO:4, and thus said polynucleotide comprises a sequence that is at least a fragment of SEQ ID NO:30. 
With respect to Claim 11, Grosveld et al disclosed a vector comprising a polynucleotide encoding a heavy chain antibody are in a bacterial artificial chromosome (BAC) [0220-224].
With respect to Claims 12-13, Zou et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Janssens et al taught a transgenic non-human mammal expressing a heterologous VHH-containing heavy chain antibody, wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1), and wherein said mammal is a mouse.
Grosveld et al disclosed wherein the transgenic animal is a mouse [0092]. 
With respect to Claim 14, Zou et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Janssens et al taught a method for the production of a VHH-containing heavy chain antibody in a non-human mammal, the method comprising the step of expressing a heterologous VHH-containing heavy chain antibody in that mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (Figure 1).
Grosveld et al disclosed expressing the VHH transgene in the non-human animal (e.g. [0096], “a transgenic mammal expressing a heterologous heavy chain locus according to the present invention”). 
With respect to Claim 15, Zou et al taught a method for cloning a VHH-containing heavy chain antibody from a mammal, 
wherein the heterologous VHH-containing heavy chain antibody is encoded by a VHH-D-J sequence (pg 3775, col. 2, “we cloned and sequenced” about 400 different VDJ rearrangements or productive transcripts).
Grosveld et al disclosed the antigen-specific, heavy chain-only binding domain may be cloned from the immunized transgenic animal [0103].  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Grosveld et al (WO 02/085945; of record in IDS) is considered relevant prior art for having disclosed that VHH class switching mechanism involves recombining the J region with a Cmu heavy chain constant region, firstly to form a membrane-bound IgM using the CH4 exon and not the CH3 exon. This intermediate forms the basis for the production of soluble IgM using the CH3 exon and not the CH4 exon (pg 8, lines 1-6). 

	 GenBank CAQ53179.1 (Lama pacos IgM heavy chain variable region, 2008) is considered relevant prior art for having taught an amino acid sequence (lower line) that is at least 91% identical to the amino acid sequence encoded by SEQ ID NO’s 15/8/4 (upper line), having the same FR1, CDR1, FR2, CDR2, FR3, and FR4 motifs and differing only in the CDR3 motif (bolded), alignment shown below:

QVQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSGGSTYY             QVQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSGGSTYY
QVQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSGGSTYY 

ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAD---IALIGLEMLDEYDYWGQG  
ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAD     + G     EYDYWGQG
ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAADRSYTVVAGPRY--EYDYWGQG  

TQVTVSS  
TQVTVSS
TQVTVSS

GenBank 4KRPB (Lama glama VHH nanobody 9g8, 2013) is considered relevant prior art for having taught an amino acid sequence (lower line) that is at least 87% identical to the amino acid sequence encoded by SEQ ID NO’s 15/8/4 (upper line), having the same FR1, CDR1, FR2, FR3, and FR4 motifs and differing in the CDR2 and CDR3 motifs (bolded).

QVQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVAAISWSGGSTYY
+VQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFV AI+WS GSTYY
EVQLVESGGGLVQAGGSLRLSCAASGRTFSSYAMGWFRQAPGKEREFVVAINWSSGSTYY

ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAA--DIALIGLEMLD-EYDYWGQG  
ADSVKGRFTISRDNAKNT+YLQMNSLKPEDTAVYYCAA   I        D EYDYWGQG
ADSVKGRFTISRDNAKNTMYLQMNSLKPEDTAVYYCAAGYQINSGNYNFKDYEYDYWGQG  

TQVTVSS
TQVTVSS
TQVTVSS

Conclusion
14. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633